MEMORANDUM **
Ali S. Far appeals the district court’s grant of summary judgment against him in his action seeking review of UNUM Life Insurance Co. of America’s denial of benefits under the long-term disability plan of his former employer, Zhone Technologies. We affirm.
Because the plan does confer discretion, we review UNUM’s decision for an abuse of discretion, unless a serious conflict of interest is shown by the evidence. See Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115, 109 S.Ct. 948, 957, 103 L.Ed.2d 80 (1989); Alford v. DCH Found. Group Long-Term, Disability Plan, 311 F.3d 955, 957 (9th Cir.2002); Atwood v. Newmont Gold Co. Inc., 45 F.3d 1317, 1322-23 (9th Cir.1995). Our review of the record satisfies us that there was no such conflict.
Similarly, the record shows that UNUM did give a full and fair review to the record before it. See Friedrich v. Intel Corp., 181 *906F.3d 1105, 1109-10 (9th Cir.1999) (regular process); Booton v. Lockheed Med. Benefit Plan, 110 F.3d 1461, 1463 (9th Cir.1997) (communication); Atwood, 45 F.3d at 1323 (explanation).
Finally, there was no abuse of discretion in UNUM’s handling and consideration of the information from Far’s physicians. See Black & Decker Disability Plan v. Nord, 538 U.S. 822, 834, 123 S.Ct. 1965, 1972, 155 L.Ed.2d 1034 (2003); Taft v. Equitable Life Assurance Soc’y, 9 F.3d 1469, 1473 (9th Cir.1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.